UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8013



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARK BENJAMIN HEMPHILL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd and Cameron McGowan
Currie, District Judges. (CR-99-659; CA-04-890)


Submitted:   March 10, 2005                 Decided:   March 15, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Benjamin Hemphill, Appellant Pro Se. Marshall Prince, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mark Benjamin Hemphill seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000) as untimely.       An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Hemphill has not made the requisite

showing. Accordingly, we deny a certificate of appealability, deny

Hemphill’s motion for production of documents, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                DISMISSED




                                     - 2 -